Citation Nr: 1733094	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-00 444A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include an adjustment disorder, posttraumatic stress disorder (PTSD), or other diagnosed psychiatric disability.

2.  Entitlement to an evaluation in excess of 10 percent for L2, L3 radiculopathy.

3.  Entitlement to an effective date prior to November 18, 2010, for a grant of service connection for L2, L3 radiculopathy.

4.  Whether VA's decision not to release previous withholdings that were made for recoupment of severance pay was proper.


REPRESENTATION

Appellant represented by:	David W. Magann, Attorney

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appellant is a Veteran who had active Marine Corps service from January 2002 to November 2005.  He served in the Southwest Asia Theater of Operations during the Persian Gulf War.  Among other awards and decorations, the Veteran earned a Purple Heart during his service in Iraq.

This appeal comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing in August 2016.  The transcript of that hearing is associated with the Veteran's  claims file.

After the Veteran testified before the undersigned VLJ in August 2016, he perfected appeal of several additional claims.  In September 2016, he submitted timely substantive appeal of the denial of an evaluation in excess of 30 percent for lumbar shrapnel wound, and of the propriety of a reduction from a 10 percent evaluation to a noncompensable evaluation for allergic rhinitis.  (The Board notes that this issue was characterized as a claim for a compensable evaluation for allergic rhinitis in the August 2016 Statement of the Case).  In the September 2016 substantive appeal, the Veteran requested a hearing before the Board.  

In January 2017, the Veteran perfected additional appeals, and requested a hearing before the Board as to those claims.  The Veteran was scheduled for a Travel Board hearing as to the two claims perfected for appeal in September 2016, as well as three additional issues, service connection for sleep apnea, an evaluation in excess of 10 percent for cervical disc disease status post blast injury with residual pain, and a total disability rating for individual unemployability due to service-connected disabilities (TDIU).  

The Veteran testified regarding the two issues appealed in September 2016 and as to the three issues perfected in January 2017 at a Travel Board hearing conducted in March 2017.  No claim addressed at the March 2017 Travel Board hearing may be addressed in this decision, because the VLJ who conducted the March 2017 must decide any claims addressed in that hearing.  38 C.F.R. § 20.707 (2016).  This decision is properly limited to the claims listed on the title page of this decision.  


FINDINGS OF FACT

1.  The clinical evidence of record establishes that the Veteran has a current acquired psychiatric disability, variously diagnosed as an adjustment disorder, an anxiety, mood, or panic disorder, or PTSD.

2.  The probative evidence establishes that the current acquired psychiatric disability is either due to his military service or is aggravated by his service-connected disabilities or the residuals thereof.  

3.  The Veteran has requested withdrawal of his appeals for an increased evaluation for radiculopathy, an earlier effective date for the grant of service connection for radiculopathy, and the propriety of VA's decision not to release previous withholdings that were made for recoupment of severance pay.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, variously diagnosed as an adjustment disorder, an anxiety, mood, or panic disorder, or PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.310 (2016).

2.  The criteria for withdrawal of appeals for an evaluation in excess of 10 percent for L2, L3 radiculopathy, for an effective date prior to November 18, 2010, for service connection for L2, L3 radiculopathy, and the propriety of VA's decision not to release withholdings made for recoupment of severance pay, have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to service connection for an acquired psychiatric disability, claimed as PTSD.  The Veteran's official service records clearly establish that he served in the Southwest Asia Theater of operations during the Persian Gulf War and that he was wounded in combat, as shown by his receipt of an award of a Purple Heart.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may also be established for certain chronic diseases, such as psychoses and arthritis, manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309.  Disability which is proximately due to or the result of, or aggravated by, a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2016). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with VA regulations; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f)(2016).

September 2010 VA examination disclosed that the Veteran reported symptoms such as ritualistic behaviors, irritability, increased startle reflex, difficulty sleeping, avoidance, anger, and numbness.  However, his responses to psychometric testing were considered invalid for a diagnosis of PTSD.  A diagnosis of adjustment disorder with anxiety was assigned.  The provider opined that the adjustment disorder with anxiety was less than likely due to the Veteran's military experiences, but noted that the Veteran had several psychosocial stressors, including unemployment, financial strain, medical problems, and school which were likely contributing to the adjustment disorder.  The VA examiner did not specify the nature of the medical problems contributing to the psychiatric disability.

November 2010 VA records establish that the Veteran's medical problems at that time were primarily allergic rhinitis, lumbar strain, right lower extremity pain and weakness, with right lower extremity neuropathy, and cervical strain.  See November 2010 VA Primary Care E&M Note.  The Veteran had already been granted service connection for each of these disabilities.  Thus, the September 2010 psychiatric opinion was somewhat favorable to the Veteran's claim, as the VA examiner linked the Veteran's adjustment disorder, at least in part, to his service-connected disabilities.  

The Veteran also complained of gastrointestinal symptoms during November 2010 VA treatment.  The Veteran thereafter sought service connection for his gastrointestinal symptoms; service connection for irritable bowel syndrome was granted.
VA psychiatric providers who treated the Veteran in January 2011 through May 2011 assigned a diagnosis of anxiety disorder.  See January 2011 Mental Health Consultation; May 2011 Psychiatry Outpatient Note.  Following the VA determination that he did not meet the criteria for a diagnosis of PTSD, the Veteran sought private psychiatric treatment.  

CDD, MD, who provided private mental health treatment to the Veteran from April 2013 to December 2016, assigned a diagnosis of PTSD, and related that diagnosis to the Veteran's military service.  Dr. CDD also noted the Veteran's reports of increased panic attacks in 2013 and his reports of increased physical pain.  Dr. CDD prescribed Xanax for panic attacks.  Dr. CDD opined, in July 2013 and again in June 2015, that the Veteran had reached maximum medical improvement of his psychiatric symptoms given pain levels resulting from the neurologic impairments.  The neurologic impairments and chronic pain which Dr. CDD opined precluded the further improvement in the Veteran's psychiatric disability are disabilities for which service connection has been granted.   Thus, Dr. CDD's opinions are favorable to the Veteran claim for service connection for an acquired psychiatric disability even if a diagnosis of PTSD is not present.

In February 2014, the Veteran required private hospitalization for acute chest pain.  Certain cardiac enzymes were elevated, but no other cardiac abnormality was found.  Although private and VA providers continue to monitor the Veteran, no cardiac abnormalities have been found.  Although there is no direct medical opinion addressing the question, the Board finds the medical evidence related to this hospitalization at least somewhat favorable to the claim on appeal.

In July 2016, GMA, M.D., provided a private medical opinion that the Veteran had PTSD as a result of experiences during his military service.  CS, Ph.D., provided medical statements and opinions that the Veteran had PTSD as a result of his military service.

Records obtained from the Social Security Administration (SSA) in 2016 reflect that the Veteran was awarded SSA disability benefits based on a primary back disability; a second disabling condition was an affective/mood disorder.  See SSA records received July 2016, Disability Determination and Transmittal; Medically Determinable Impairments and Severity (MDI), March 2013.  The SSA records reflect medical opinion that the Veteran's affective/mood disorder was "ancillary" to his physical ailments and the pain resulting from those ailments.  See SSA records, Medically Determinable Impairments and Severity (MDI), March 2013.  

As noted above, the Veteran has been granted service connection for lumbar and cervical back disability, neuropathy, and radiculopathy.  Therefore, the SSA opinion linking the manifested affective or mood disorder to the Veteran's somatic complaints is, in effect, an opinion that the current acquired psychiatric disability is secondary to or aggravated by service-connected disabilities.  Thus, the SSA opinion is favorable to the Veteran's claim.  

The clinical records during the pendency of this appeal, from 2010 to the present, establish that the Veteran has been treated for an acquired psychiatric disorder continuously during the pendency of the appeal.  Providers have assigned a variety of diagnoses, with VA providers assigning diagnoses of adjustment disorder, anxiety disorder, pain disorder, and panic disorder, among other diagnoses.  SSA records reflect assignment of a diagnosis of affective/mood disorder.  Private providers have primarily assigned diagnoses of PTSD and panic disorder.  

The remaining question is whether the Veteran's current acquired psychiatric disability is related to his service.  The providers who assigned a diagnosis of PTSD linked that diagnosis to the Veteran's service.  The providers who assigned diagnoses other than PTSD opined that the diagnosed acquired psychiatric disability was either secondary to or aggravated by the disabilities for which service connection has been granted.  These opinions, although differing in significant respects, are all favorable to the Veteran's claim for service connection for an acquired psychiatric disability, under varying theories of service connection.  The preponderance of the probative medical evidence is favorable to the Veteran.  The claim for service connection for an acquired psychiatric disability must be granted.

2.  Request to withdraw appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

In the present case, the appellant, through his attorney, testified, at his August 2016 hearing before the board, that he wished to withdraw claims for an increased evaluation for radiculopathy, an earlier effective date for the grant of service connection for radiculopathy, and the propriety of VA's decision not to release previous withholdings that were made for recoupment of severance pay.  The transcript of the August 2016 Travel Board hearing has been reduced to writing.  Hence, there remain no allegations of errors of fact or law, as to these three claims, for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the claims for or an increased evaluation for radiculopathy, an earlier effective date for the grant of service connection for radiculopathy, and the propriety of VA's decision not to release previous withholdings that were made for recoupment of severance pay.  The appeals must be dismissed.











ORDER

Entitlement to service connection for an acquired psychiatric disability, variously diagnosed as PTSD, adjustment ,anxiety, mood, or panic disorder, is granted.

The appeals for an increased evaluation for radiculopathy, an earlier effective date for the grant of service connection for radiculopathy, and the propriety of VA's decision not to release previous withholdings that were made for recoupment of severance pay, are dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


